If yNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 2012/0127612 A1).
The reference of Shin has been previously discussed. Shin discloses methods for fabrication of leading edge shields and tapered magnetic poles with a tapered leading edge are provided. The leading edge shield may be formed by utilizing a CMP stop layer. The CMP stop layer may aid in preventing over polishing of the magnetic material. For the tapered magnetic poles with a tapered leading edge, a magnetic material is deposited on a planarized surface, a patterned resist material is formed, and exposed magnetic material is etched to form at least one tapered surface of the magnetic material (abstract).
Shin’s disclusure comprises the following teachings:
[0010] Some of the problems encountered with perpendicular recording are side writing and side erasure to adjacent tracks on the disk. These problems occur from leakage and fringing of the magnetic flux from the magnetic write head. To minimize these effects, one approach is 
[0036] An electrically conductive, non -magnetic write coil 318 (a device) passes between the write pole 304 and the return pole 306 and may also pass above the write pole 304. The write coil 318 can sit on top of a non -magnetic, electrically insulating material 322 and is also embedded in a non -magnetic, electrically insulating material 320 such as alumina and/or a hard baked photoresist (a mold using the definition of “a fixed pattern” as provided by the Merriam-Webster dictionary). The mold 320 has a non-planar surface and covers the coils devices.
 [0038] In order to increase the write field gradient (and thereby increase switching speed), the write head 302 also includes a magnetic leading shield 307 having a leading edge taper 305. Additionally, in order to increase the write field gradient (and thereby increase switching speed), the write head 302 also includes a magnetic trailing shield 312. This trailing shield 312 is separated from the write pole 304 by a trailing gap layer 332. The write pole 304 may also be connected with a trailing return pole 316 that connects the trailing shield 312 with the back portion of the write head 302, such as the back portion of the shaping layer 310. 
[0041] The write head 402 has a leading edge shield 410, a magnetic leading edge shield with a leading edge taper 411 as well as a trailing edge shield 412, and a trailing magnetic shield. The 
[0042] The leading edge shield 410 is separated from the write pole 404 by first and second nonmagnetic layers 418, 420. The first layer 418 can be constructed of a material such as chromium (Cr) or an alloy of nickel-chromium (NiCr). The second layer 420 can be constructed of a material such as ruthenium (Ru). 
[0043] The write head also includes a non -magnetic spacer layer 422 which can be constructed of a material such as NiCr and can have a thickness of 50-200 .mu.m. The non -magnetic spacer layer has a front edge 424 that is located a desired distance from the air bearing surface ABS. A non -magnetic bump 426, constructed of a material such as alumina Al.sub.2O.sub.3 is formed at the front edge of the non -magnetic spacer layer 422, extending over a portion of the tapered trailing edge 406 of the write pole 404. The non -magnetic spacer layer 422 and non -magnetic bump layer 426 provide additional spacing between the trailing edge shield 412 and the write pole 404 and also optimize the profile of this spacing by providing a smooth transition to this additional spacing. 
The write head also includes a non -magnetic trailing gap layer 428 that separates the trailing edge shield 412 from the write pole 404 and which may also extend over the non -magnetic bump 426 and non -magnetic spacer layer 422. The nonmagnetic trailing gap layer can be constructed of a material such as Ruthenium. In addition, non -magnetic, electrically insulating fill layers 430 may be provided behind the shields 410, 412, although structures could be included in these regions as well. Also, a high magnetic moment seed layer 432 such as cobalt-iron (CoFe) may be included at the bottom of the trailing edge shield 412 to improve the performance of the trailing shield. 
[0045] FIG. 4B shows the write head 402 as viewed from the air bearing surface. As can be seen in FIG. 4B, the trailing edge shield 412 extends downward beyond the sides of the write pole to form side shielding portions 452, 454. For this reason, the trailing edge shield 412 can also be referred to as a "wrap-around" shield. Write head also includes non -magnetic insulating side fill layers 456, 458 that (for reasons that will become apparent below) are preferably constructed of a reaction ion etchable (RIEable) material such as SiO.sub.2 or alumina. It also can be seen, that the non -magnetic side fill layers have substantially vertical outer sides, and that the layer 420 discussed above with reference to FIG. 4A, also extends up the sides of the write head (also for reasons that will become apparent below). The thickness of the layers 420, 456, 428, 432 define the side gap distance 460. 
[0046] It can be seen in FIG. 4B, that the layers 418 and 428 extend between the trailing edge shield 412 and the leading edge shield 410 so that the shields 412, 410 do not contact one another. In another embodiment of the invention, the layers 418 and 428 terminate at some point away from the write pole 404 so that the trailing edge shield 412 and leading edge shield 

As highlighted above, Shin’s disclosure encompasses 
A fabrication process comprising: covering  a device with a mold  having a non-planar surface; and forming a plurality of shielding layers on the non-planar surface, wherein the shielding layers include n+1 magnetic layers and n spacing layers, n is an integer that is 1 or greater than 1, and each spacing layer is disposed between a pair of magnetic layers.  
The fabrication process of claim 17, wherein covering the device with the mold includes encapsulating the device with the mold. Applicant did not claim totally encapsulating the device.
Regarding claim 17, forming the shielding layers is performed by electrodeposition [0054], [0064], [0068], [0074].  
Regarding claim 19, forming the shielding layers includes forming a seed layer on the non-planar surface, prior to electrodepositing the shielding layers. Shin teaches [0044] The write head also includes a non -magnetic trailing gap layer 428 that separates the trailing edge shield 412 from the write pole 404 and which may also extend over the non -magnetic bump 426 and non -magnetic spacer layer 422. The nonmagnetic trailing gap layer can be constructed of a material such as Ruthenium. In addition, non -magnetic, electrically insulating fill layers 430 may be provided behind the shields 410, 412, although structures could be included in these regions as well. Also, a high magnetic moment seed layer 432 such as cobalt-iron (CoFe) may be 
Regarding claim 20, Shin teaches [0064] One manner to form the leading edge shield comprises depositing a seed layer over a substrate.


Allowable Subject Matter
Claims 1-7, 9-15 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the cited prior art of record fails to disclose or render obvious a microfabrication process comprising the step of “planarizing the substrate to expose edges of the shielding layers, wherein the substrate is a first substrate, the set of shielding layers is a first set of shielding layers, and wherein planarizing the first substrate yields a first portion of a shielded enclosure; and mating the first and second portions of the shielded enclosure together by aligning the exposed edges of the first and second sets of shielding layers”, in combination with the rest of the steps/limitations of claim 1.
It is understood that the term “planarization” is defined as the process of removing surface topologies by flattening, and smoothing the rough surface as suggested by applicant’s specification.

Response to Arguments
Applicant's arguments, regarding newly amended claims 17-20, filed 4/16/21, have been fully considered but they are not persuasive. A new rejection is presented above to address the new amendments as well as applicant’s arguments concerning claims 17-20.
All other claims has been allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/             Examiner, Art Unit 1713                                                                                                                                                                                           

/NADINE G NORTON/             Supervisory Patent Examiner, Art Unit 1713